Judgment unanimously affirmed. Memorandum: Defendant was convicted upon a plea of guilty of assault in the first degree (Penal Law § 120.10 [3]) in full satisfaction of a four-count indictment charging defendant, inter alia, with attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]). We reject the contention of defendant that, because his assigned counsel failed to make pretrial motions, he was denied effective assistance of counsel. Defendant has not shown that the motions, if *755made, would have been successful and has failed to establish that counsel otherwise failed to provide meaningful representation (see, People v Baldi, 54 NY2d 137, 147; People v Ayala, 236 AD2d 802, lv denied 90 NY2d 855). (Appeal from Judgment of Chautauqua County Court, Ward, J. — Assault, 1st Degree.) Present — Green, J. P., Lawton, Callahan, Boehm and Fallon, JJ.